DISMISS and Opinion Filed July 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00256-CV

                       JASCO GAMES, LLC, Appellant
                                  V.
                         ANDRES LUCIO, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-14328

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      Before the Court is appellant’s unopposed motion requesting dismissal of the

appeal because it no longer wishes to pursue it. We grant the motion and dismiss

the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).



                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE

220256F.P05
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                 JUDGMENT

JASCO GAMES, LLC, Appellant               On Appeal from the 14th Judicial
                                          District Court, Dallas County, Texas
No. 05-22-00256-CV         V.             Trial Court Cause No. DC-21-14328.
                                          Opinion delivered by Justice
ANDRES LUCIO, Appellee                    Schenck. Justices Osborne and Smith
                                          participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      It is ORDERED that appellee ANDRES LUCIO recover his costs of this
appeal from appellant JASCO GAMES, LLC.


Judgment entered July 21, 2022




                                    –2–